Jsaac Waldron having formerly obtained a warrant from authority to make search for a parcell of cattle taken from off his Farme called Bennets Farme, & to Seize the persons with whome they should bee found; the sd cattle being found in the hands of Captn Thomas Marshall William Bassett, Joel Jinkins & William Edmunds & the sd persons Seized by virtue of sd warrant & brought before authority, and one of them bound over & the rest ordered to appeare to answer it at this Court, and the sa Waldron bound to prosecute them for being possessed of the sd cattle taken away unduely and without any order or right to them, the persons being called Appeared & sd Waldron being demanded to prosecute them according to his bond, hee declined it, Saying hee had prosecuted them by his civill actions & declared hee had nothing to charge them with criminally: Whereupon the Court discharged them and adjuge the sd Waldron to pay them costs the sd Jsaac Waldron appealed from this judgement unto the next Court of Assistants and himselfe principall in £.10. & Nathaniel Byfeild & William Gilbert as Sureties in £.5. apeice bound themselves respectiuely . . . on condition the sd Isaac Waldron should prosecute his appeale . . .
[ This is an outgrowth of Waldron v. Marshall and the four cases that followed, pp. 759-66, above. Waldron appealed from this judgment to the Court of Assistants (Records, i. 77), but was there adjudged to *784pay 91 10d costs and to the constable 6s. His Reasons of Appeal (S. F. 1569.9) follow; the defendants’ Answer is in S. F. 1569.5.
Jsaac Waldron Ms Reasons of Appeal from the judgment of a County Court held m Boston January the 30th 1676
Jmprimis it appeareth not, that three of the parties, I am Judged to pay Costs to, were either bound, Summoned, or any way Compelled to Come to the Court, by any Act of my procurement; To Answer any other Complaint, I made against them, then that I prosecuted them for, All which Complaints I made, is written in their Severall Attachmts And was prosecuted in the Same Court, as appears by the Severall Judgmts of the Court therupon. Therefore According to Law, Title, Attachmts Summons Sect 2d they had no need to appear; And Therefore as I humbly Conceive should not have their Charges paid them by me, wherefore I appealed.
2 Secondly though the said Iudgment, or Rather the preface to it, saith one of them bound Over, and the rest ordered, There is no Legall appearance of that order, (As I humbly Conceive) I am sure not by that Last Cited Law and Sect.
3 Thirdly I humbly Conceive, I have prosecuted my bond, or the tenure thereof, According to Law; Witness the Verdict of the Jury, who found the matter of fact against every one of them, against whom I Complained because they found my Cattell, in their hands, and Ordered them to be returned me, vnder the forfeiture of a valuable Assumpsett, wch was approved by the Court, and made a Judgmt for me, against the parties Complained off
Lastly the Appealant is Judged to pay them Costs, it is not said their Costs, and also the Costs of whom they pleased But I find Charged for eight Witneses attending three dayes a peice, fourty eight Shillings, but wheither they was Indians, or English, I know not, for they are nameless and they was Invissible at the Court to me, and also to themselves (for ought I know) yet all is allowed against the appealant, as by their Bill of Costs, which for the Regulation thereof, and the reasons above said
J Appealed
All which is humbly left for Releife of the well wisher, Lover, and Respective Servant, to this Honoured Court and Jury
Isaac Waldron 1
These Reasons were received Febr 28th 167 6/7
per Jsa Addington Cler ]

 The clerk (not Addington) who appears to have drawn up and signed this document gave evidence of being in a playful mood, m that the ornate flourish on the “J” of “Jsaac” in the signature takes the unmistakable form of a human head in profile.